On petition for rehearing it has been suggested that this Court failed or omitted and did not consider the testimony of the Tax Assessor of Palm Beach County and plaintiff's Exhibits Nos. 9 to 11, inclusive; that the legal effect of the testimony not considered by this Court in the original opinion renders the said assessment not only invalid but the same is in contravention of Sections 929 and 930 C.G.L., and Auburndale v. Kline, 82 Fla. 121,  89 So. 427, and other authorities cited.
The testimony shows that the Tax Assessor went from his office at West Palm Beach to Lake Okeechobee around January 1, 1935, and made a study or investigation of the property holdings of the appellant then on Lake Okeechobee which were subject to taxation and located in Palm Beach County on the 1st day of January, 1938; and he made a subsequent trip and tried to contact the officers of the apellant but failed, after a thorough investigation, study and inquiry, and after considerable correspondence with others having a knowledge of the property of the appellant, the Tax Assessor of Palm Beach County, concluded that on January 1, 1935, the Arundel Corporation owned the property now involved in this suit and that the same was subject to taxation and in Palm Beach County on the 1st day of January, 1935. He subsequently completed his tax roll so as to include the said property here involved. We do not think or believe that the evidence as shown by the record will justify this Court in holding the assessment here involved is invalid. The petition for rehearing is denied.
WHITFIELD, BROWN and CHAPMAN, J.J., concur.
  TERRELL and BUFORD, J.J., concur in opinion and judgment. *Page 179
THOMAS, J., not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.